Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Leslie Allen Achter, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Achter v. Lappin, No. 2:10-cv-00025-REM-JSK, 2010 WL 3277866 (N.D.W.Va. Aug. 16, 2010). We dispense with oral argument because the facts and *703legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.